

116 HR 2869 IH: Heroes Entering Roles Of Education Service Act
U.S. House of Representatives
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2869IN THE HOUSE OF REPRESENTATIVESMay 21, 2019Mr. Duffy (for himself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to expand and rename the Troops-to-Teachers Program, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Heroes Entering Roles Of Education Service Act or the HEROES Act. 2.Troops-to-Schools ProgramSection 1154 of title 10, United States Code, is amended—
 (1)in the section heading, by striking: employment as teachers: Troops-to-Teachers Program and inserting employment in schools: Troops-To-Support-Education Program; (2)in subsection (a)—
 (A)in paragraph (6), by striking Troops-to-Teachers and inserting Troops-To-Support-Education; (B)by redesignating paragraphs (7) and (8) as paragraphs (9) and (10), respectively;
 (C)by inserting after paragraph (6) the following new paragraphs:  (7)Qualifying position (A)Except as provided in subparagraph (B), the term qualifying position means any full-time position in an eligible school, including a position as:
 (i)a teacher, including an elementary school teacher, a secondary school teacher, or a career or technical education teacher;
 (ii)a school resource officer; (iii)a school leader;
 (iv)specialized instructional support personnel; (v)a paraprofessional; or
 (vi)other staff. (B)Such term does not include a position that is—
 (i)performed primarily at a location outside the grounds of an eligible school; or (ii)held by an individual who is employed by a contractor.
 (8)School resource officerThe term school resource officer has the meaning given that term in section 1709(4) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10389(4)).
						; and
 (D)by amending paragraph (10), as so redesignated, to read as follows:  (10)Additional termsThe terms elementary school, local educational agency, other staff, paraprofessional, school leader, secondary school, specialized instructional support personnel, and State have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).;
 (3)in subsection (b)— (A)in the matter preceding paragraph (1), by striking Troops-to-Teachers and inserting Troops-To-Support-Education;
 (B)in paragraph (1), by striking become a teacher and inserting obtain a qualifying position; and (C)in paragraph (2)(A)—
 (i)in clause (i), by striking or at the end; (ii)in clause (ii), by striking and at the end and inserting or; and
 (iii)by adding at the end the following new clause:  (iii)experiencing a shortage of personnel to fill qualifying positions; and;
 (4)in subsection (d)(3)— (A)by redesignating subparagraph (D) as subparagraph (E); and
 (B)by inserting after subparagraph (C) the following new subparagraph:  (D)If a member of the armed forces is applying for the Program to receive assistance for placement in a qualifying position other than a position as a teacher described in subparagraph (B) or subparagraph (C), the Secretary shall require the member to obtain the professional credentials that are required by the State for the position involved.;
 (5)in subsection (e)— (A)in paragraph (1)(A)—
 (i)in clause (i), by striking become a teacher and inserting obtain a qualifying position; and (ii)in clause (ii), by striking as an elementary school teacher and all that follows through the period at the end and inserting in a qualifying position for not less than three school years in an eligible school to begin the school year after the member obtains the professional credentials required for the position involved;
 (B)in paragraph (2)(E), by striking as a teacher in an eligible elementary school or secondary school or as a career or technical teacher and inserting in a qualifying position; and
 (C)in paragraph (3)— (i)in subparagraph (A), by striking educational level, certification, or licensing and inserting educational level, certification, licensing, or other professional credentials;
 (ii)in subparagraph (B)(i), by striking as an elementary school teacher, secondary school teacher, or career or technical teacher and inserting in a qualifying position; and (iii)in subparagraph (C)—
 (I)in clause (i), by striking 5,000 and inserting 7500; and (II)in clause (ii), by striking 3,000 and inserting 4500;
 (6)in subsection (f)(1)— (A)in subparagraph (A)—
 (i)by striking become a teacher and inserting obtain a qualifying position; and (ii)by striking as an elementary school teacher, secondary school teacher, or career or technical teacher and insert in a qualifying position; and
 (B)in subparagraph (B), by striking , employment as an elementary school teacher, secondary school teacher, or career or technical teacher and inserting employment in a qualifying position;
 (7)in subsection (h)(2)(A) by striking as elementary school teachers, secondary school teachers, and career or technical teachers and inserting in qualifying positions; (8)in subsection (i), by striking $15,000,000 and inserting $20,000,000; and
 (9)by adding at the end the following new subsection:  (j)Public-Private partnership (1)In generalThe Secretary may enter into one or more partnerships with nonprofit entities, including veterans service organizations, to assist with the placement of participants in eligible schools in accordance with this section.
 (2)Nonprofit entity definedIn this subsection, the term nonprofit entity means an entity qualifying as an exempt organization under section 501(c)(3) of the Internal Revenue Code of 1986..
			3.Conforming amendment and references
 (a)Table of sectionsThe table of sections at the beginning of chapter 58 of such title is amended by striking the item relating to section 1154 and inserting the following new item:
				
					
						1154. Assistance to eligible members and former members to obtain employment in schools:
			 Troops-To-Support-Education Program..
 (b)ReferencesAny reference in Federal law (other than this Act), regulations, guidance, instructions, or other documents of the Federal Government to the Troops-to-Teachers Program shall be deemed to be a reference to the Troops-to-Schools Program.
			